Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 21-24, 27-28, 30-34, and 39-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furman et al (2005/0199605) in views Tabata et al (5043557).

	For claim 21, Furman discloses that a welding power source (10 as shown in fig.1) (abstract) (fig.1-8) comprising: 
power conditioning circuitry (transformer 210 as shown in fig.3) configured to condition input power into output power suitable for use in a welding operation performed by a welding torch (32) operationally connected to a welding wire feeder (F) (par.5 and 25), wherein the welding power source (10) is configured to deliver the output power to the welding wire feeder (F) via a weld cable (50) operationally connecting the welding power source (10) to the welding wire feeder (F) (par.20);  and control circuitry (244 as shown in fig.3) configured to receive voltage feedback signal representative of a weld voltage  from the welding wire feeder (F) via the weld cable (50) (par.21, page.3, lines 1-10 and par.22).
Furman fails to teach control circuitry configured to compare the weld voltage from the voltage feedback signal to an output voltage output by the power conditioning circuitry, adjust the output voltage of the welding operation based on the comparison to compensate for voltage losses experienced across the weld cable; and regulate operation of the power conditioning circuitry based on the adjusted output voltage.
Tabata teaches, similar welding power system with wire feeder thru cable, as shown in figure 1, teaches control circuitry (5 as shown in fig.1) configured to compare the weld voltage from the voltage feedback signal (14 as shown in fig.1) to an output voltage output 
It would have been obvious to one ordinary skill in the art at the time of invention was made to modify Furman’s control circuitry with control circuitry configured to compare and adjust welding voltage as taught by Tabata in order to accurately detect the load voltage from the output voltage of the pulse current supplying section without being affected by the reactor component and the resistance component of the load section and the elements extended to the load section such as the cables and the welding torch (Tabata, abstract).
For claim 22, Furman in views of Tabata teaches all the limitation as discussed above and Furman further discloses wherein the control circuitry (244 as shown in fig.3) 

For claim 27, Furman in views of Tabata teaches all the limitation as discussed above and Furman further discloses wherein the control circuitry (244 as shown in fig.3) is configured to receive a command signal comprising operational parameters of the welding power source (10), wherein the operational parameters include at least one of a magnitude of the output power, a welding mode, a purging function, and a jogging function (par.28).

 	For claim 28, Furman in views of Tabata teaches all the limitation as discussed above and Furman further discloses comprising a low voltage power source (222 as 

 	For claim 30, Furman in views of Tabata teaches all the limitation as discussed above and Furman further discloses wherein the control circuitry (244 as shown in fig.3) is configured to receive the command signal from the welding wire feeder when the welding power source is delivering the output power to the welding wire feeder (par.26 and 28).
 	 	For claim 31, Furman discloses welding wire feeder (abstract) (fig.1-8) comprising: 
control circuitry (244 as shown in fig.3) configured to transmit voltage feedback signal representative of a weld voltage to a welding power source (10) via a weld cable (50) configured to deliver welding power from the welding power source (10) (par. 26 and 28), the welding power being suitable for use in a welding operation performed by a welding torch (32) operationally connected to the welding wire feeder (F) (par. 23, lines 10-20).
Furman fails to teach the voltage feedback signal causes the welding power source to adjust the output voltage of the welding operation to compensate for voltage losses experienced across the weld cable. 
Tabata further teaches, as shown in figure 1, the voltage feedback signal (14 as shown in fig.1) causes the welding power source to adjust  the output voltage of the  ((abstract) (col.9, lines 18-30 and col.10, lines 43-50) (examiner notes that the controller 5 receives feedback from the voltage monitor device 14 that monitors that voltage across the cable and then, the controller compares the feedback information to the store information for if adjustment is need to amount of voltage across the cable where the voltage is usually drops across the cable 4a and 4b as shown in fig.1).
It would have been obvious to one ordinary skill in the art at the time of invention was made to modify Furman’s control circuitry with adjust  the output voltage of the welding operation to compensate for voltage losses as taught by Tabata in order to accurately detect the load voltage from the output voltage of the pulse current supplying section without being affected by the reactor component and the resistance component of the load section and the elements extended to the load section such as the cables and the welding torch (Tabata, abstract).
 	For claim 32, Furman in views of Tabata teaches all the limitation as discussed above and Furman further discloses wherein the control circuitry (244 as shown in fig.3) is configured to transmit (thru 130 as shown in fig.1) a command signal to the welding power source (10) are indicative of a desired welding operation (par. 26 and 28).  	For claim 33, Furman in views of Tabata teaches all the limitation as discussed above and Furman further discloses wherein the control circuitry (244 as shown in fig.3) is configured to transmit a command signal to the welding power source, wherein the command signal is related to a detected activation of a trigger of the welding torch 

 	For claim 39, Furman in views of Tabata teaches all the limitation as discussed above and Furman further discloses wherein the welding wire feeder is a contactorless welding wire feeder (F) (par.21, column 2, lines 5-9).  	For claim 40, Furman in views of Tabata teaches all the limitation as discussed above and Furman further discloses wherein the control circuitry (244 as shown in fig.3) is configured to transmit the voltage feedback signal when the welding power source is delivering the welding power to the welding wire feed (F) (par.26 and 28).
For claim 41, Furman in views of Tabata teaches all the limitation as discussed above and Furman further discloses wherein the control circuitry (244 as shown in fig.3) is configured to receive the voltage feedback signal, and to regulate the operation of the power conditioning circuitry during the welding operation and 26) (feedback signal either can thru wireless transmitter and receiver or thru the cable). 
For claim 42, Furman in views of Tabata teaches all the limitation as discussed above and Furman further discloses wherein the control circuitry (244 as shown in fig.3)  
For claim 43, Furman in views of Tabata teaches all the limitation as discussed above and Furman further discloses wherein the control circuitry (244 as shown in fig.3)  is configured to transmit the voltage feedback signal to the welding power source via the weld cable during the welding operation (par.21, page.3, lines 1-10 and par.22 and 26) (feedback signal either can thru wireless transmitter and receiver or thru the cable).
For claim 44, Furman in views of Tabata teaches all the limitation as discussed above and Furman further discloses wherein the control circuitry is configured to transmit the voltage feedback signal to the welding power source via the weld cable during a standby mode of operation and 26) (feedback signal either can thru wireless transmitter and receiver or thru the cable). .

Claims 25-26 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furman et al (2005/0199605) in views Tabata et al (5043557) as applied to claims above, and further in view of Hsien (5276305).
Furman, as modified by Tabata, discloses all the limitation as previously set forth except for wherein the control circuitry comprises a demodulator configured to demodulate and decipher data packets encoded onto the command signals. 

 It would have been obvious to one ordinary skill in the art at the time of invention was made to modify Furman’s, as modified by Tabata, to include decoder of control circuitry with demodulator as taught by Hsien in order for suitable value is set for the power output device to regulate the output voltage in order to correct the power output to make it more suitable for smooth welding operations (Hsien, col.2, lines 44-45).
For claim 26, Furman in views of Tabata  and Hsien teaches all the limitation as discussed above and Furman further discloses wherein the control circuitry comprises a decoder (142 as shown in fig.1) configured to decode the weld voltage from the data packets (par.21, page.3, column 1, the last 5 lines).

Claim 29 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furman et al (2005/0199605) in views Tabata et al (5043557) as applied to claims above, and further in view of Pratt et al (6166506).
Furman, as modified by Tabata, discloses all the limitation as previously set forth except wherein the low voltage power source comprises a DC battery. 
Pratt discloses, similar welding device power source with wireless communication, that wherein the low voltage power source comprises a DC battery (col.3, lines 18-25).
. 


Claims 35-37 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furman et al (2005/0199605) in views Tabata et al (5043557) as applied to claims above, and further in view of Rabinowitz (4774493).
Furman, as modified by Tabata, discloses all the limitation as previously set forth except for claim 35, wherein the control circuitry comprises serializing circuitry configured to serialize data packets onto the voltage feedback signal, and claim 36, wherein the control circuitry comprises an encoder configured to encode the serialized data packets with operational parameters of the welding power source. 
For claim 35, Rabinowitz teaches, similar communication control system, wherein the control circuitry comprises serializing circuitry configured to serialize data packets onto the voltage feedback signal (abstract) (col.3, lines 67-68 to col.4, lines 1-13), and claim 36, wherein the control circuitry comprises an encoder configured to encode the serialized data packets with operational parameters of the welding power source (col.4, lines 1-13 and lines 23-26).


For claim 37, Furman in views of Tabata  and Rabinowitz teaches all the limitation as discussed above and Furman further discloses wherein the control circuitry comprises a modulator (114 as shown in fig.1) configured to modulate a power characteristic of a power signal on the weld cable to encode the data packets onto the power signal (par.21, column 1, lines 35-45). 

Claim 38 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furman et al (2005/0199605) in views of Tabata et al (5043557) and Pratt et al (6166506), as applied to claim above, and further in view of Sternowski (6169278).
Furman, as modified by Tabata and Pratt, discloses all the limitation as previously set forth except for wherein the modulation comprises at least one of spread-spectrum transmission, pseudo-random sequencing, phase-reversal-keying, and amplitude-shift-keying. 
Sternowski discloses, similar control system with communication, that wherein the modulation comprises at least one of spread-spectrum transmission (abstract). 



Response to Amendments/Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. 
Applicant argues that Furman and Tabata combination does not teach or suggest such as a welding power source. However, examiner respectfully disagrees with applicant because Furman teaches, as shown in fig.1, an electric arc welder that includes power source (10 as shown in fig.1) and having input  and output terminal or output wherein the arc voltage is controlled by a circuit when the power supply is on at switch and power source 10 has ground 24 and this power source is to be controlled by signals from wire feeder to control the operation of the power source and to remove the need for an internal mechanical connector in the wire feeder.
Applicant argues that Furman does not teach or suggest voltage feedback signal representative of a weld voltage from the welding wire feeder (F) via the weld cable. However, examiner respectfully disagrees with applicant because Furman teaches, as shown in fig.1, the power source and the wire feeder are connected together thru cable (50 as shown in figure 1) and the communication between the power source and wire .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYUB A MAYE/Examiner, Art Unit 3761                    

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715